DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 03/30/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

	Claims 1, 9, 11-12, 15, 18, 20-26, 32-38 are pending, claims 1, 9, 11-12, 15 and 36-38 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 11-12, 15 and 36-38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 1 requires particle with uniform size of approximately 2.5 um and at the same time average diameters of less than 2 um. If particle has uniform size of about 2.5um, it is impossible to have the average of size below 2um. Thus, the scope and boundary of claim is unclear, this is indefinite. For compact prosecution purpose, claim 1 is examined as “particles with uniform sizes of approximately 2.5um or average diameter of less than 2um”.
Claims 9, 11-12, 15 and 36-38 are rejected for depending on rejected claim 1.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, 11-12, 15 and 36-38  are rejected under 35 U.S.C. 103 as being unpatentable over Roeckl et al. (WO2017127641) in view of Ohkuma et al. (US7022311).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
Roeckl et al. teaches a dry powder composition comprising trehalose and inulin (excipient) for pulmonary inhalation (page 2, [0003]). Roeckl et al. teaches the amount of trehalose  from 1-60% and dry powder with particle size from about 1 um to about 3 um (page 9, [0025]; page 26, [0069]).
	Ohkuma et al. teaches a dry powder inhalation with minimal adhesive-agglomerative property during storage and with a good inhalation behavior for a pharmaceutically active ingredient (abstract). the carrier particle may be trehalose and the micronized surface modifier may be lactose and/or trehalose (column 3, line 35-40). In the dry powder inhalation of this invention, it is preferred for the content of the carrier particles to be 79.9-99% by weight of the total weight of the dry powder
Inhalation (column 4, line 1-5). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Roeckl et al.  is that Roeckl et al.   do not expressly teach 90% trehalose. This deficiency in Roeckl et al.  is cured by the teachings of Ohkuma et al.
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Roeckl et al., as suggested by Ohkuma et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to have optimize and have 90% trehalose because this is optimization under prior art condition or through routing experimentation. MPEP2144.05. Under guidance from Ohkuma et al. teaching 79.9-99% of trehalose in dry powder Inhalation composition, it is obvious for one of ordinary skill in the art to have 90% trehalose and produce instant claimed invention with reasonable expectation of success.
Roeckl et al. is silent about “stimulates autophagy” which is regarded as inherency of prior art composition. Since prior art teaches the same composition, this same composition must have the same properties. MPEP 2112.01, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding “particles with uniform sizes of approximately 2.5um and average diameter of less than 2um” as well as claim 36, as discussed in the above 112 rejections, “particles with uniform sizes of approximately 2.5um and average diameter or average diameter of less than 2um”, Roeckl et al. teaches particle size of 1-3 um.
Regarding 25-200 mg (25 to 150mg in claim 15) of trehalose, the size of composition is not limiting because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art. MPEP 2144.04 IV. A. 
Regarding claims 9, 11-12 and 37-38, these are regarded as intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to arguments:
Applicants argued that the 103 rejection does not teach amended claimed invention.

MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JIANFENG SONG/Primary Examiner, Art Unit 1613